DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment filed on April 5, 2022, cancelled no claims.  Claims 1-3, and 8—20 have been amended and no new claims were added.  Thus, claims 1-20 are currently pending and addressed below. 

Claim Rejections - 35 USC § 112
The amendment filed on April 4, 2022 has overcome the 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph rejection of Claims 4-7, 10 and 17 detailed in the Office Action dated February 16, 2022.  Thus, the rejection is hereby withdrawn.

The amendment filed on April 4, 2022 has overcome the 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph rejection of Claims 10-17 and 20 detailed in the Office Action dated February 16, 2022.  Thus, the rejection is hereby withdrawn

The amendment filed on April 4, 2022 has overcome the 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph rejection of Claims 10-17 and 20, detailed in the Office Action dated February 16, 2022.  Thus, the rejection is hereby withdrawn. 

The amendment filed on April 4, 2022 has overcome the 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph rejection of Claims 11-17 detailed in the Office Action dated February 16, 2022.  Thus, the rejection is hereby withdrawn. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 1-7, 10, and 17-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jouan (PGPUB: 2018/0343222) in view of Zhou (PGPUB: 2008/0052364)

Claims 1, 18 and 19: Jouan discloses a method, an apparatus, and non-transitory computer-readable medium a comprising: 
A computing device with one or more processors and memory storing instructions (Paragraph 179);
identifying, by a computing device, a content item of an electronic message (Paragraph 144 - the email personalization engine can be configured to automatically identify certain character strings that are likely to include sensitive information, such as email addresses, URLs, phone numbers, credit card numbers, or other character strings that have distinctive formats);
modifying, by the computing device, the electronic message in response to receipt of a content protection action by replacing the content item with an alias comprising second content, wherein the second content is determined by generating a random series of alphanumeric characters according to a format of the content item; and 
Jouan discloses: 
modifying, by the computing device, the electronic message in response to receipt of a content protection action by replacing the content item with an alias comprising second content, wherein the second content is determined by generating a random series of alphanumeric characters according to a format of the content item in at least paragraph 144 and 213 (Paragraph 144 - the email personalization engine can remove sensitive information, replace the sensitive information with dummy values or aliases, or the like; for example, if the email personalization engine knows the phone number of the user and also knows that the third party entity to which an email is being sent has a dummy value for the phone number, the email personalization engine can replace a phone number in the signature block of the email with the dummy value; Paragraph 213 - generating from the key value an alias for use in communication with a third party. The alias can be in a format similar to that of the key value. For example, if the key value is an email address, the alias can also be an email address)
 Jouan does not disclose:
 wherein the second content determined by generating a series of alphanumeric characters is a random series of alphanumeric characters.
However, the analogous art of Zhou discloses that when generating an alias it is known for a system to generate a random alias in at least paragraph 88 (Paragraph 88: a user can use a specific predetermined delimited character and corresponding parameter to choose using system generated random alias e-mail addresses to send e-mail messages).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, to modify the generating of a series of alphanumeric characters according to a format of the content item  generation disclosed in invention of Jouan to include the random generation of the alphanumeric characters as disclosed by Zhou.
The rational for doing so is that it would merely require combining prior art elements according to known methods to yield predicable results.  It is clear that each element claimed is taught in either Jouan or Zhou and generating a  random series of alphanumeric characters as taught by Zhou does not change or effect the normal functions of the generating a series of alphanumeric characters according to a format of the content item of Jouan because the identification of personal information, replacement of the personal information with the alias comprising a series of alphanumeric characters according to a format of the content item, and sending of the electronic message would be performed in the same way even with the addition of the random series of alphanumeric characters. Since the functionalities of the elements in Jouan and Zhou do not interfere with each other the results of the combination would predictably result in an electronic message with personal information aliased with a random series of alphanumeric characters with a format similar to the content item. 
sending, by the computing device, the modified electronic message to another computing device of an electronic messaging system, the modified electronic message configured to be displayed by the another computing device so that the modified electronic message is viewable by a user without display of the content item (Jouan: Paragraph 144 – The email sent to the third party entity has the sensitive information replaced by dummy values or aliases)

Claim 2: Jouan and Zhou disclose the method of claim 1, further comprising: receiving, based on user input associated with a user interface an indication of the content protection action. (Jouan: Paragraph 43 - the user uses a browser plug-in to obtain an alias for an entity; Paragraph 83 - the user registration engine can prompt the user to change his email address by going onto the email field, then right click on the logo and choose “Generate an alias email address,” which will replace his email address in the field and the confirmation field as well) 

Claim 3: Jouan and Zhou disclose the method of claim 1, wherein the content item comprises a first alphanumeric string formatted in accordance with the format, and wherein the second content comprises a second alphanumeric string formatted in accordance with the format. (Jouan – Paragraph 144 - configured to automatically identify certain character strings that are likely to include sensitive information, such as email addresses, URLs, phone numbers, credit card numbers, or other character strings that have distinctive formats, the more information that a user provides to the controlled data management system, the more effective the email personalization engine can be at anonymizing information; Paragraph 212-213 – obtaining a key value such as an email address, phone number, address or another applicable contact value and generating from the key value an alias in a format similar to that of the key value) .

Claim 4: Jouan and Zhou disclose the method of claim 1, wherein the alias of the content item is permanent. (Jouan: Paragraph 144 - the email personalization engine can remove sensitive information, replace the sensitive information with dummy values or aliases, or the like) 

Claim 5: Jouan and Zhou disclose the method of claim 1, wherein the alias of the content item is valid for a period of time. (Jouan: Paragraph 230 and 140 – User defines a period of time for which the alias is valid; Paragraph 124 – access to personal information associated with alias is provided with an expiration time.) 

Claim 6: Jouan and Zhou disclose the method of claim 1, wherein the alias of the content item is valid for a duration of an event. (Jouan: Paragraph 159: The content providing engine can use a temporary alias, that ceases to be used after a timer period set by the user, to facilitate product searches with a search engine, recommend similar products to those that have been purchased before, make price comparisons, or solicit offers)

Claim 7: Jouan and Zhou disclose the method of claim 1, wherein the alias of the content item is valid for a recipient. (Jouan: Paragraph 133  - an alias is generated for each third party entity; Paragraph 141 – should the different party use the alias, the user is notified and/or send the communication to spam.) 

Claim 10: Jouan and Zhou disclose the method of claim 1, further comprising wherein the replacement of the content item with an alias comprises: deletion of the content item. (Jouan: Paragraph 144 - the email personalization engine can remove sensitive information, replace the sensitive information with dummy values or aliases, or the like)
Claim 17: Jouan and Zhou disclose the method of claim 10, further comprising: determining, based on a quantity of characters of the content item, the format. (Jouan: Paragraph 212: key value can include a email address, a phone number, an address, or another applicable contact value; Paragraph 213: an alias is generated from the key value in a format similar to that of the key value; Paragraph 144 – identify sensitive information to be aliased based on distinctive formats such as phone numbers and credit card numbers; replacing the key value phone number with a dummy or alias phone number)

Claim(s) 8-9 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jouan (PGPUB: 2018/0343222) in view of Zhou (PGPUB: 2008/0052364) in further view of Sinha et al. (PGPUB: 2016/0357971)

Claim 8: The method of claim 1, further comprising: configuring the modified electronic message to show the content item in response to an input from the user of the another computing device. 
Jouan and Zhou disclose the method of claim 1.
Jouan and Zhou do not disclose configuring the modified electronic message to show the content item in response to an input from the user of the another computing device.
However, the analogous art of Sinha discloses that it is well known to conceal a content item, with an overlay containing an alias that blocks the content item from being displayed and configuring the modified electronic message to show the content item in response to an input from the user of the another computing device in at least figures 3D, 5C and paragraphs 49,  52-53, and 59-61 (Figure 3D and Paragraphs 52-53 – the electronic message is modified, in response to the user request for protection, the modification being a replacement of the content item with a concealment; Paragraph 49 – the concealment includes an alias such as indicating protected or not accessible sections by using text (such as “Protected”, “Not Accessible”, or a general description of the protected data), warning icons, blurring, or other visual, auditory, or other means; Figure 5C and Paragraphs 53, 59-61 - disclose the display of the content item based on the user inputting the password for the south region on their computing device).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, to modify the invention of Jouan and Zhou such that rather than replacing the content item with the alias, the content item is concealed with an overlay containing the alias, such that the content item is displayed in response to an input from the user of the another computing device as disclose by Sinha.
The motivation for doing so is that it merely requires applying a known technique to a known device, method or product ready for improvement to yield predictable results. The invention of Jouan and Zhou disclose the base method of aliasing content items which merely removes the content item.  The invention of Sinha discloses an improved method of aliasing content items where the content item is still present but concealed with an aliased overlay that block the ability to view the content item.  One of ordinary skill in the art would have recognized that applying the improvement of Sinha to the invention of Jouan and Zhou would have resulted in an alias that allows for the recovery of the original content item based on input from a user that has been granted authority to view the original content item.

Claim 9:  The method of claim 1, wherein the replacement of the content item with the alias comprises an overlay of the second content on top of the content item so as to block the content item from view during the display of the modified electronic message by the another computing device. 
Jouan and Zhou disclose the method of claim 1.
Jouan and Zhou do not disclose wherein the replacement of the content item with the alias comprises an overlay of the second content on top of the content item so as to block the content item from view during the display of the modified electronic message by the another computing device.
However, the analogous art of Sinha discloses that it is well known to conceal a content item, with an overlay containing an alias that blocks the content item from being displayed and configuring the modified electronic message to show the content item in response to an input from the user of the another computing device in at least figures 3D, 5C and paragraphs 49,  52-53, and 59-61 (Figure 3D and Paragraphs 52-53 – the electronic message is modified, in response to the user request for protection, the modification being a replacement of the content item with a concealment; Paragraph 49 – the concealment includes an alias such as indicating protected or not accessible sections by using text (such as “Protected”, “Not Accessible”, or a general description of the protected data), warning icons, blurring, or other visual, auditory, or other means; Figure 5C and Paragraphs 53, 59-61 - disclose the display of the content item based on the user inputting the password for the south region on their computing device).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, to modify the invention of Jouan and Zhou such that rather than replacing the content item with the alias, the content item is concealed with an overlay containing the alias, such that the content item is displayed in response to an input from the user of the another computing device as disclose by Sinha.
The motivation for doing so is that it merely requires applying a known technique to a known device, method or product ready for improvement to yield predictable results. The invention of Jouan and Zhou disclose the base method of aliasing content items which merely removes the content item.  The invention of Sinha discloses an improved method of aliasing content items where the content item is still present but concealed with an aliased overlay that block the ability to view the content item until a password is entered.  One of ordinary skill in the art would have recognized that applying the improvement of Sinha to the invention of Jouan and Zhou would have resulted in an alias that is an overlay that blocks the view of the content item until a password is entered and allows for the recovery of the original content item based on input from a user that has been granted authority to view the original content item. 

Claims 20: The non-transitory computer-readable medium of claim 19, wherein the instructions, when executed by the one or more processors, further cause the processor to: replace the content item with the alias by causing the processor to overlay a concealment on top of at least a portion of the content item so as to block the at least the portion of the content item from view during the display of the modified electronic message by the another computing device.
Jouan and Zhou disclose the non-transitory computer-readable medium of claim 19.
Jouan and Zhou do not disclose wherein the replacement of the content item with the alias comprises a concealment overlay of the second content on top of the content item so as to block the content item from view during the display of the modified electronic message by the another computing device.
However, the analogous art of Sinha discloses that it is well known to conceal a content item, with an overlay containing an alias that blocks the content item from being displayed and configuring the modified electronic message to show the content item in response to an input from the user of the another computing device in at least figures 3D, 5C and paragraphs 49,  52-53, and 59-61 (Figure 3D and Paragraphs 52-53 – the electronic message is modified, in response to the user request for protection, the modification being a replacement of the content item with a concealment; Paragraph 49 – the concealment includes an alias such as indicating protected or not accessible sections by using text (such as “Protected”, “Not Accessible”, or a general description of the protected data), warning icons, blurring, or other visual, auditory, or other means; Figure 5C and Paragraphs 53, 59-61 - disclose the display of the content item based on the user inputting the password for the south region on their computing device).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, to modify the invention of Jouan and Zhou such that rather than replacing the content item with the alias, the content item is concealed with an overlay containing the alias, such that the content item is displayed in response to an input from the user of the another computing device as disclose by Sinha.
The motivation for doing so is that it merely requires applying a known technique to a known device, method or product ready for improvement to yield predictable results. The invention of Jouan and Zhou disclose the base method of aliasing content items which merely removes the content item.  The invention of Sinha discloses an improved method of aliasing content items where the content item is still present but concealed with an aliased overlay that block the ability to view the content item until a password is entered.  One of ordinary skill in the art would have recognized that applying the improvement of Sinha to the invention of Jouan and Zhou would have resulted in an alias that is an overlay that blocks the view of the content item until a password is entered and allows for the recovery of the original content item based on input from a user that has been granted authority to view the original content item. 

Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jouan (PGPUB: 2018/0343222) in view of Zhou (PGPUB: 2008/0052364) in view of Tencent (CN107743086).

Claim 11: The method of claim 10, further comprising: determining a period of time, wherein the replacing the content item with the alias is performed after the period of time.
Jouan and Zhou discloses the method of claim 10.
Jouan and Zhou do not disclose determining a period of time, wherein the replacing the content item with the alias is performed after the period of time.
However, the analogous art of Tencent discloses that it is well known to predefine a period of time, wherein the alias takes effect after the predefined period of time in at least page 55, lines 13-42 and page 58, lines 15-30
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the invention of Jouan and Zhou so that rather than replacing the content item with the alias prior to sending the message, encode the alias in the message with a predefining a period of time, wherein the alias takes effect after the predefined period of time of Tencent in the invention of Jouan and Zhou. 
The motivation for doing so is to allow the user to view the message immediately but still allow for aliasing to occur so that the message is prevented from being leaked when the instant messaging message is displayed, and the safety of the instant messaging message can be improved (Tencent: Page 48, lines 3-7).

Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jouan (PGPUB: 2018/0343222) in view of Zhou (PGPUB: 2008/0052364) in view of Moiseenko (PGPUB: 2020/0302413).

Claim 12: The method of claim 10, wherein the alias comprises a URL link, and wherein the display of the content item requires providing an input via the URL link.
Jouan and Zhou disclose the method of claim 10, including identifying a URL link and generating an alias for the URL link in at least paragraph 144.
Jouan and Zhou do not disclose wherein the alias comprises a URL link and wherein the display of the content item requires providing an input  via the URL link.
The analogous art of Moiseenko discloses that it is well known for access to protected content in a document to require providing input (clicking) via a URL link included in the document in at least figure 6, paragraphs 43-46.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the invention of Jouan and Zhou such that the aliased URL is a URL link that provides access to the protected content in the document based on user input (clicking) as disclosed by Moiseenko.
The rational for doing so is that there are a limited number of ways in which an alias URL can be provided.  It can either be a dummy URL that does not allow for input to be provided, or it can be an actual URL that allows access to the protected content, or an actual URL that allows access to content other than the protected content.  As such, providing an URL that allows user input to access the protected content is one of the limited number of predictable ways to provide an alias URL.

Claims 13-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jouan (PGPUB: 2018/0343222) in view of Zhou (PGPUB: 2008/0052364) in further view of Istrati (PGPUB: 2018/0189757).

Claim 13: The method of claim 10, further comprising: causing display of a button, wherein the display of the content item requires clicking the button.
Jouan and Zhou disclose the method of claim 10.
Jouan and Zhou do not disclose causing display of a button, wherein the display of the content item requires clicking the button.
However, the analogous art of Istrati discloses that it is well known in the art of protected information to cause the display of a button, wherein the display of the content item requires clicking the button in at least figure 1, and paragraphs 36 and 38-40.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, to have included the display of a button that requires clicking to display the protected content as taught by Istrati in the invention of Jouan and Zhou.
The motivation for doing so is to provide a way for a business to generate revenue for their electronic messages through sales, advertising or any combination thereof (Istrati: Paragraph 4).

Claim 14: The method of claim 10, further comprising: causing display of an electronic form, wherein the display of the content item requires filling out the electronic form.
Jouan and Zhou disclose the method of claim 10.
Jouan and Zhou do not disclose causing display of an electronic form, wherein the display of the content item requires filling out the electronic form.
However, the analogous art of Istrati discloses that it is well known in the art of protected information to cause the display of an electronic form, wherein the display of the content item requires filling out the electronic form in at least figure 1, and paragraphs 36 and 38-40.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, to have included the display of an electronic form, wherein the display of the content item requires filling out the electronic form as taught by Istrati in the invention of Jouan and Zhou.
The motivation for doing so is to provide a way for a business to generate revenue for their electronic messages through sales, advertising or any combination thereof (Istrati: Paragraph 4).

Claims 15 and 16: The method of claim 10, further comprising: causing display of a fee form, wherein the display of the content item requires paying the fee and causing display of an advertisement, wherein the display of the content item requires completion of an advertisement action.
Jouan and Zhou disclose the method of claim 10.
Jouan and Zhou do not disclose causing display of a fee form, wherein the display of the content item requires paying the fee and causing display of an advertisement, wherein the display of the content item requires completion of an advertisement action.
The analogous art of Istrati discloses that it is well known to cause the display of a fee form, wherein the display of the content item requires paying the fee and causing display of an advertisement, wherein the display of the content item requires completion of an advertisement action in at least paragraphs 36, 38-40, and 46.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to include the display of a fee form, wherein the display of the content item requires paying the fee, wherein the display of the content item requires paying the fee and causing display of an advertisement, wherein the display of the content item requires completion of an advertisement action as disclosed by Istrati in the invention of Jouan and Zhou. 
The motivation for doing so is to provide a way for a business to generate revenue for their electronic messages through sales, advertising or any combination thereof (Istrati: Paragraph 4).

Response to Arguments
Applicant’s arguments filed April 5, 2022 with respect to claim(s) 1-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. The argument with regard to the Jouan reference is moot as Zhou has been used to teach the argued limitation.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Libin (PGPUB: 20140208418) which discloses a way to protect individual content items of an electronic message including automatically numbers and alphanumeric sequences of sufficient length that do not represent commonly known abbreviations, detecting generic terms, detecting proper names, detecting terms signifying a type of content, detecting mutual location of terms and sensitive content, and/or detecting user defined terms and them obfuscating them.
Raley et al. (PGPUB: 20150371611) which discloses a way to mask individual content items of an electronic message by identifying one or more masking techniques, associating the source content with obscuration information and one or more usage rules, the obscuration information including information corresponding to the mask, information corresponding to the one or more parameters, and information corresponding to the one or more masking techniques, and transmitting the source content, the one or more usage rules, and the obscuration information to at least one recipient computing device.
Ghafourifar et al. (PGPUB: 2018/0189461): discloses a way to protect individual content in an document by obfuscating portions of the document using overlays and allowing access to the obfuscated portions based on permission settings. 
Liberty et al. (PGPUB: 2017/0195274) which discloses identifying specific portions of a document to protect prior to being transmitted across a network, obfuscating the identified portions using an overlay that requires the user to click on the obfuscated portion and enter a password in order to access the protected portions.
Mitchell et al., Cashtags: Protecting the Input and Display of Sensitive Data, 2015, Proceedings of the 24th USENIX Security Symposium, pgs 1-17 which discloses a mechanism for user to access sensitive information in public without the fear of leaking sensitive information through the screen.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN W VAN BRAMER whose telephone number is (571)272-8198. The examiner can normally be reached Monday-Thursday 7:00 am - 5:30 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abhishek Vyas can be reached on 571-270-1836. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/John Van Bramer/Primary Examiner, Art Unit 3621